DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-25, drawn to a steam methane reformer apparatus, classified in B01J8/0465.
II. Claims 26-35, drawn to a method for producing hydrogen, classified in C01B2203/0883.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus could utilize a liquid fuel.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Gretchen DeVries on 5/20/22 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-25.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 26-35 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 8, 9, 11-13, and 16-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore (US 7,645,437 B1).
Regarding claims 1, 2, 13, and 18, Moore discloses an apparatus 10 comprising: an outer tube 12, wherein a first end 20 of the tube 12 is closed (column 3, lines 15-17); an inner tube 14 disposed in the outer tube 12, the inner tube open at both ends (column 3, lines 17-18), wherein a flow channel 21 is defined within the inner tube (column 3, lines 27-28) and an annular space 16 is defined between the outer tube 12 and the inner tube 14 (column 3, lines 18-19), the flow channel 21 being in fluid communication with the annular space 16 (column 3, lines 23-28); a catalyst 18 disposed in the annular space 16 (column 3, line 20), wherein the catalyst 18 is on a catalytic metal foam support (column 3, lines 59-62).
Regarding claims 6, 8, and 9, Moore discloses that the catalyst 18 is annular in shape and fills and contacts the inner tube 14 (see Figure 2).
Regarding claims 11, 12, and 20, Moore discloses that the length of the reactor is 2 to 14 feet (column 3, lines 8-9) and that the catalyst 18 is 10 to 30% of its length (see Figure 2).
Regarding claim 16, Moore discloses a bayonet flow path through the SMR system is defined from an inlet at a second end of the outer tube, along the annular space between the outer tube and the inner tube toward the first end of the outer tube, along the flow channel, and to an outlet at a second end of the inner tube (column 3, lines 11-36).
Regarding claim 17, Moore discloses a ratio between a cross-sectional area of the flow channel and a cross-sectional area of the annular space is between 1 and 5 (see Figure 2).
Regarding claim 19, Moore discloses that the outer diameter is less than two inches (column 3, lines 5-7).
Regarding claim 21, Moore discloses an elongated baffle 22 in the flow channel (column 4, lines 64-66).
Regarding claims 22-24, Moore discloses heat transfer fins on the tube surfaces (column 5, lines 38-47).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-5, 7, 14, 15, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Moore as applied to claims 1, 13, and 22 above, and further in view of Lesieur (US 6,797,244 B1).
Regarding claims 3-5, 7, and 25, Moore discloses the importance of heat exchange through its apparatus (column 2, lines 53-67) and the use of baffles on the tubes to enhance heat transfer (column 4, line 59 to column 5, line 13) but not a heat exchange foam in addition to the catalytic foam. Lesieur—in an invention for a catalytic reformer—discloses the use of heat transfer foam on the wall of the reactor to increase the efficiency of heat transfer to improve temperature control and reduce size and weight of the device relative to output (column 3, lines 1-6). It would have been obvious to one having ordinary skill in the art at the time of invention to add a heat exchange foam to the channels of Moore to enhance heat transfer, temperature control, and process efficiency as suggested by Lesieur. 
Regarding claims 14 and 15, Moore discloses the use of silicon carbide but not within the catalyst foam or the use of nickel. Lesieur discloses was silicon carbide wash coat for the nickel catalyst foam for their efficacy at reformation (column 2, lines 32-67). It would have been obvious to one having ordinary skill in the art at the time of invention to nickel and silicon carbide in the catalyst foam of Moore to enhance its catalytic efficacy as disclosed by Lesieur.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Moore as applied to claim 1 above, and further in view of Sederquist (US 2002/0136677 A1).
Moore fails to disclose the porosity of the catalytic foam. Sederquist—in an invention for a catalytic reformer—discloses the use of nickel foam catalyst with a porosity of 20 ppi as an effective reforming catalyst that is commercially available (paragraph 65). It would have been obvious to one having ordinary skill in the art at the time of invention to utilize the catalyst of Sederquist in Moore for its commercial availability and effectiveness. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725